Title: From Thomas Jefferson to Albert Gallatin, 22 October 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Oct. 22. 06.
                        
                        Th: Jefferson presents his compliments to mr Gallatin & wishes to know how he does to-day. he prays him
                            not to think of coming out on account of the meeting proposed to-day unless he finds himself perfectly well. he only
                            wishes for information on the subject in time to prevent the attendance of the other gentlemen if mr Gallatin cannot be
                            with them.
                    